Judge Helm
Reversing.
This is a companion case to Richardson v. Hoback, *357and Blanton v. Hoback, 311 Ky. 574, 224 S. W. 2d 932, decided November 29, 1949.
All of these cases arose out of the same accident and were tried together. The facts, as well as the instructions given by the trial court, are set out in the above opinion. From the facts as set out in that case, it appears that the testimony in behalf of Mrs. Hoback was sufficient to take the case to the jury. The negligence of the driver, Frank J. Hoback, was not imputable to Mrs. Hoback.
Instructions Nos. 6 and 7E, as given by the trial court and as set out in that opinion, were erroneous so far as they were applicable to Mrs. Hoback. Because of that error, her case must be reversed for a new trial with proper instructions as to her. All other questions are reserved.
The judgment is reversed.